       Case 1:19-cr-00059-DAD Document 19 Filed 04/16/21 Page 1 of 1


1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:19-CR-00059-001 NONE SKO
8                        Plaintiff,               ORDER OF RELEASE
9          v.
10    JOSEFINA REYES-MORENO,
11                       Defendant.
12

13         The above-named defendant having been sentenced on April 16, 2021, to Time Served (6
14
     months),
15
           IT IS HEREBY ORDERED that the defendant shall be released forthwith.
16
           A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19
        Dated:   April 16, 2021
20                                                UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
